Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 The undersigned certify pursuant to 18 U.S.C. § 1350, that: (1) The accompanying Quarterly Report on Form 10-Q for the period ended March 31, 2012 of Clearfield, Inc. (the “Company”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 4, 2012 /s/ Cheryl P. Beranek By: Cheryl P. Beranek, President and Chief Executive Officer (Principal Executive Officer) May 4, 2012 /s/ Daniel Herzog Daniel Herzog, Chief Financial Officer (Principal Financial and Accounting Officer)
